Citation Nr: 1026673	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  03-03 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1985 to February 
1994.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which, in pertinent part, denied service connection for a left 
ankle disorder.

In June 2007, the Board issued a decision, in part, denying 
service connection for a left ankle disorder.  The Board also 
denied service connection for asthma, as well as a rating in 
excess of 10 percent for foliculitis.  Further, the Board found 
that the Veteran was entitled to a rating of 20 percent for 
gastrointestinal disorder prior to March 30, 2005, and a 30 
percent rating thereafter.  The Board also remanded multiple 
earlier effective date claims for the promulgation of a Statement 
of the Case in accord with Manlincon v. West, 12 Vet. App. 238 
(1998).

The Veteran appealed the Board's June 2007 to the United States 
Court of Appeals for Veterans Claims (Court).  By a June 2009 
memorandum decision, the Court, in part, affirmed the Board's 
decision on the gastrointestinal disorder, folliculitis, and 
asthma claims.  However, the Court vacated the Board's decision 
as to the left ankle disorder, and remanded the claim for further 
proceedings consistent with the decision.  

The Court also found in the June 2009 memorandum decision that 
the earlier effective date claims remanded by the Board were not 
ripe for consideration by the Court at that time.  However, it is 
noted that the Board addressed these claims by a decision 
promulgated later that same month, and nothing indicates the 
Veteran appealed that decision to the Court.

In view of the foregoing, the Board only has jurisdiction over 
the Veteran's claim of service connection for a left ankle 
disorder.


FINDINGS OF FACT

The record reflects that the Veteran's current left ankle 
disorder is the result of an in-service injury.
CONCLUSION OF LAW

A left ankle disorder was incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes, however, that it previously determined in the 
June 2007 decision that VA's duties under the VCAA have been 
satisfied in this case.  Nothing in the contentions advanced by 
the Veteran to the Court, nor the Court itself in the June 2009 
memorandum decision, found any deficiency regarding VA's duties 
to assist or notify in this case.  Rather, the Court concurred 
with the Veteran's contention that the Board failed to properly 
weight the evidence of record regarding his left ankle disorder.

The Court has stated that advancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court, and that such a practice 
hinders the decision-making process and raises the undesirable 
specter of piecemeal litigation.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) ("Court will [not] review BVA decisions in a 
piecemeal fashion"); see also Fugere v. Derwinski, 1 Vet. App. 
103, 105 (1990), aff'd, 972 F.2d 331 (Fed. Cir. 1992) 
("[a]dvancing different arguments at successive stages of the 
appellate process does not serve the interests of the parties or 
the Court").

The Board is therefore confident that if the Court had any 
substantive comments concerning the Board's findings regarding 
the duties to assist and notify, such would have surfaced in the 
memorandum decision so that any deficiencies could be corrected.

The Board further notes that, for the reasons stated below, it 
must find that service connection is warranted for the Veteran's 
left ankle disorder.  Therefore, any deficiency regarding VA's 
duties under the VCAA have been rendered moot.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran essentially contends that his current left ankle 
disorder is due to an in-service ankle injury.

The Board notes that at the time of his entrance examination, the 
Veteran reported a history of spraining an ankle when he was 14, 
with no problems since then.  (The record does not specify which 
ankle was sprained.)  The service treatment records report no 
treatment for a left ankle injury or disability while on active 
duty.  However, the Board must also note that no separation 
examination was conducted.

A February 2001 private treatment record reports the Veteran's 
history of injuring his left ankle while playing basketball.  
Left ankle movement was restricted.  A subsequent orthopedic 
record reports that the veteran had a torn left Achilles tendon.  
The records do not report that the Veteran provided a history of 
previously injuring that ankle, but he did not deny any such 
injuries either.

A July 2001 VA X-ray record notes there was no evidence of acute 
osseous injury or significant degenerative change, but there was 
evidence of remote trauma involving the medial malleolus.  A July 
2001 VA examination record notes the Veteran's history of 
Achilles tendonitis, which the Veteran reported was present on 
and off since 1991.  The Veteran described pain, weakness, 
stiffness, swelling, inflammation, and instability, with 
occasional flare-ups.  Examination of the ankles showed normal 
appearance.  There was no heat, redness, swelling, effusion, 
drainage, instability, or weakness.  There were no constitutional 
signs of arthritis. The veteran was assessed with status-post 
stress fracture of the ankles with residuals of pain on usage and 
status-post surgical repair of left Achilles tendon.

An August 2004 VA treatment record notes that the Veteran had 
normal range of motion in the left ankle and had near-full (4/5) 
muscle strength.  A September 2004 VA X-ray record notes that 
bilateral ankles were within normal limits.  The Veteran was 
subsequently diagnosed with equines in December 2004.

An August 2006 VA examination record notes the Veteran's history 
of injuring his left ankle while playing basketball.  The Veteran 
also stated that he injured the left ankle in 1991, with 2 left 
ankle injuries in the subsequent 14 to 16 months.  The Veteran 
stated that his ankle was chronically sore in service.  An August 
2006 X-ray record reported no evidence for acute fracture, 
subluxation, or significant arthropathic change about the feet or 
ankle.  The Veteran was assessed with bilateral equinus and 
residuals of ankle strain.  The examiner stated that it was his 
"medical opinion that the veteran's ankle conditions [were] at 
least as likely as not the result of or were increased by injury 
that was incurred while on active service."  The examiner added, 
however, that he "could not completely exclude the influence that 
[the non-service connected pes planus] had on the veteran's 
overall ankle pain," and he believed it was "at least as likely 
as not that the veteran's ankle pain is associated with the pes 
planus diagnosis as well."

In the June 2007 decision, the Board denied service connection 
for a left ankle disorder finding that there was no evidence, 
other than the Veteran's statements, of a left ankle injury in 
service, and the first record of left ankle treatment is found in 
a February 2001 medical record, 7 years after separation from 
service.  Although the August 2006 VA examiner did provide a 
positive nexus opinion, the Board found that this opinion 
appeared solely based on the Veteran's history of in-service 
injury since there are no service medical records for the left 
ankle.  In light of the faulty reliance on the Veteran's history, 
the Board found the probative value of the examiner's other 
opinion, that the ankle pain was at least as likely as not 
related to his bilateral pes planus, was increased.  Based on 
this nexus opinion and the lack of documentary evidence of an in-
service incurrence with continuing symptoms thereafter, service 
connection for a left ankle disability was denied.

The Court found the Board's aforementioned analysis to be an 
impermissible consideration of the evidence.  The Court, citing 
to Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), 
stated that the Board may not discount the credibility of lay 
evidence merely because it is not accompanied by confirmatory 
medical evidence.  Because the Board did not make a credibility 
and competency determination regarding the Veteran's lay 
statements in this case, the Court found that the Board's 
discounting of the August 2006 VA examiner's medical assessment 
was premature.  Therefore, the Court set aside the Board's 
decision in this case and remand the matter for the Board to make 
the appropriate findings followed by readjudication.

In accord with the Court's decision, the Board must now evaluate 
the Veteran's credibility and competency regarding his contention 
that he had an in-service left ankle injury.  In making this 
determination, the Board must acknowledge that such an injury, as 
well as resulting complaints of pain, etc., is the type of lay 
testimony describing symptoms which can support a later diagnosis 
by a medical professional pursuant to Jandreau, supra.  

The Board also observes that while the service treatment records 
do not actually document such an injury, there is nothing in 
these records which explicitly contradicts the Veteran's account.  
As already noted, no separation examination was conducted, nor 
was a Report of Medical History completed at the time of 
separation from service.  Further, while there does not appear to 
be any treatment in the post-service medical records for left 
ankle problems until the post-service injury in 2001, nothing 
indicates the left ankle was actually evaluated prior to this 
injury to show there were no problems before this injury.  
Moreover, as noted above, the Veteran did not report any prior 
history of previously injuring that ankle, but he did not deny 
any such injuries either.  

The Board further notes that August 2006 VA examiner in making 
his positive nexus opinion regarding the left ankle noted that 
the Veteran's VA claims folder was available and had been 
reviewed.  In addition, the examiner noted the Veteran's post-
service ankle injury as well.  As such, the Board must find that 
the examiner's opinion is based on an accurate understanding of 
the Veteran's medical history.  Therefore, the examiner obviously 
found the Veteran's account of an in-service injury to be 
credible.  Moreover, the wording of the June 2009 Court 
memorandum decision is such that it appears the Court found his 
account to be credible as well.

In view of the foregoing, the Board must find that the in-service 
left ankle injury described by the Veteran is of the type that is 
subject to lay observation.  Moreover, there is nothing in the 
record which explicitly contradicts his account of such an 
injury, nor which otherwise refutes the Veteran's credibility in 
this case.  

The Board acknowledges that the August 2006 VA examiner did 
indicate that the left ankle disorder was due, at least in part, 
to the Veteran's nonservice-connected pes planus.  However, the 
extent to which the current disability is due to an in-service 
injury or to a nonservice-connected disability goes to the 
appropriate rating to be assigned, not whether service connection 
is warranted for the disability.  This is particularly true given 
the benefit of the doubt rules summarized in the proceeding 
paragraphs.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that 
in light of the benefit of the doubt provisions of 38 U.S.C.A. § 
5107(b), an accurate determination of etiology is not a condition 
precedent to granting service connection; nor is "definite 
etiology" or "obvious etiology."  Further, in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
In Gilbert the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the evidence.  
Under the benefit of the doubt doctrine established by Congress, 
when the evidence is in relative equipoise, the law dictates that 
the appellant prevails.  

Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection is warranted for a left ankle 
disorder.


ORDER

Entitlement to service connection for a left ankle disorder is 
granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


